USCA4 Appeal: 20-2362      Doc: 29         Filed: 02/23/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2362


        WENDY FRICK LONG,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of Social Security Administration,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Kevin Frank McDonald, Magistrate Judge. (6:19-cv-02736-KFM)


        Submitted: February 10, 2022                                 Decided: February 23, 2022


        Before NIEMEYER and KING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Samuel M. Price, Jr., Newberry, South Carolina, for Appellant. Brian C.
        O’Donnell, Acting Regional Chief Counsel, Thomas Moshang, Supervisory Attorney,
        Katie M. Gaughan, Assistant Regional Counsel, SOCIAL SECURITY
        ADMINISTRATION, Philadelphia, Pennsylvania; M. Rhett DeHart, Acting United States
        Attorney, Tina Cundari, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2362      Doc: 29         Filed: 02/23/2022     Pg: 2 of 3




        PER CURIAM:

               Wendy Frick Long appeals the magistrate judge’s order upholding the

        Administrative Law Judge’s (ALJ) denial of Long’s application for disability insurance

        benefits. “In social security proceedings, a court of appeals applies the same standard of

        review as does the district court. That is, a reviewing court must uphold the determination

        when an ALJ has applied correct legal standards and the ALJ’s factual findings are

        supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

        267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

        is that which a reasonable mind might accept as adequate to support a conclusion. It

        consists of more than a mere scintilla of evidence but may be less than a preponderance.”

        Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

        omitted).   “In reviewing for substantial evidence, we do not undertake to reweigh

        conflicting evidence, make credibility determinations, or substitute our judgment for that

        of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

        claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

        Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

        omitted).

               We have reviewed the record and perceive no reversible error. The ALJ applied the

        correct legal standards in evaluating Long’s claim for benefits, and the ALJ’s factual

        findings are supported by substantial evidence. Accordingly, we affirm the magistrate

        judge’s judgment upholding the denial of benefits. Long v. Comm’r of Soc. Sec., No. 6:19-

        cv-02736-KFM (D.S.C. Oct. 26, 2020). We dispense with oral argument because the facts

                                                    2
USCA4 Appeal: 20-2362     Doc: 29         Filed: 02/23/2022   Pg: 3 of 3




        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                 AFFIRMED




                                                   3